DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/03/2022 has been entered. The applicant has amended claims 1-4, 11-17, 19, and 20, added independent claim 21 and dependent claims 22-38, and cancelled claim 18.  Claims 1 - 17 and 19 - 38 are pending.

Response to Arguments
Independent claim 1 has been amended to incorporate the allowable subject matter of objected dependent claim 18 and the new independent claim 21 has been added to recite the features of independent claim 1 and objected dependent claim 19 in independent form. Applicant’s arguments filed on 3/03/2022 with respect to the rejection of amended independent claim 1 and new independent claim 21 have been fully considered and is persuasive. Therefore, the rejection has been withdrawn.

Reasons for Allowance
Claims 1-17 and 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 
Dependent claims 2-17 and 19-20 are also allowed due to their dependencies on independent claim 1 and 22-38 are also allowed due to their dependencies on independent claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872